    Case 1:20-cv-00024-JRH-BKE Document 12 Filed 12/04/20 Page 1 of 1


             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION



DIANNE SINKFIELD,


        Plaintiff,

             V.
                                                         CV 120-024


COMMONWEALTH HEALTH
CORPORATION, INC., d/b/a
Hillcrest Credit Agency, and
HILLCREST    DAVIDSON     &
ASSOCIATES, LLC,

        Defendants.



                                     ORDER




     Before the Court is Plaintiff's amended notice of voluntary

dismissal with prejudice.            (Doc. 11.}    Plaintiff filed the notice

prior to Defendants having served either an answer or a motion for

summary    judgment.          Upon   due consideration,       this Court finds

dismissal     proper       under     Federal      Rule   of   Civil   Procedure

41(a) (1) (A) (i).

     IT IS THEREFORE ORDERED that this matter                 is DISMISSED WITH

PREJUDICE.        The   Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.           Each party shall bear its own costs

and fees.


      ORDER ENTERED at Augusta, Georgia, this ^day of December,
2020.



                                        J. RANDAL HALL, CHIEF JUDGE
                                        UNITED/STATES DISTRICT COURT
                                            lERN   DISTRICT OF GEORGIA
